TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00624-CV



                                          L. M., Appellant

                                                     v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-FM-13-006568, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               L.M. appeals from the trial court’s order terminating her parental rights to her minor

child, L.L. See Tex. Fam. Code § 161.001. In support of its petition to terminate L.M.’s parental

rights, the Texas Department of Family and Protective Services (the Department) alleged that L.M.

failed to comply with the terms of a court order that established the specific actions L.M. had to take

to achieve reunification with her daughter after her removal from L.M. for abuse or neglect. See id.

§ 161.001(1)(O). The Department also alleged that termination of L.M.’s parental rights was in

L.L.’s best interest. See id. § 161.001(2). Following a termination hearing, the trial court found by

clear and convincing evidence that a statutory ground for terminating L.M.’s parental rights existed

and that termination was in L.L.’s best interest.1




       1
          The trial court also terminated the parental rights of P.L., L.L.’s father. P.L. has not
appealed the trial court’s judgment.
               On appeal, L.M.’s court-appointed attorney has filed an Anders brief informing this

Court that she has made a diligent review of the appellate record and can find no arguable grounds

to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief meets the

requirements of Anders by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in appeal from termination of parental rights). Counsel has provided L.M. with a copy of the Anders

brief along with a notice advising L.M. of her right to examine the appellate record and to file a

pro se brief. No pro se brief has been filed.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on L.M.’s behalf,

and we have found nothing that would arguably support an appeal. We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s order terminating L.M.’s

parental rights and grant counsel’s motion to withdraw as attorney of record.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: December 17, 2014



                                                   2